Appellees sued appellants for damages alleged to have resulted from depredation of cattle upon appellees' property, caused by wrongful cutting by appellants of partition fence between property of appellants and appellees. The appeal is from a judgment in favor of appellees upon a special issue verdict.
We are inclined to the view that several special issues requested by appellants were erroneously refused. However, after careful perusal of the statement of facts, we have reached the conclusion that the evidence will not support the judgment in the following two respects, thereby rendering immaterial other questions raised by the appeal:
(1) The evidence is wanting in connecting appellants or either of them, either directly or indirectly, with the alleged fence cutting.
(2) The evidence conclusively shows that, for a long time prior to the injury complained of, the partition fence between appellants and appellees was in many places down and otherwise insufficient to prevent cattle depredations; that in places there were no fences, and in others insufficient fences, between appellees' property and that of other adjacent landowners; and that cattle from such other properties constantly depredated upon appellees' lands. The cutting complained of, by whomsoever it may have been done, was therefore conclusively shown not to have been a contributing cause to the injury sued for.
The record shows that the case has been fully developed, and therefore there is no necessity to remand the cause.
The trial court's judgment is reversed, and judgment is here rendered in favor of appellants.
Reversed and rendered.